Walker, J.
The mistake which is shown to have been made in the sale—made by the administrator of York’s-estate—is so gross that no court of equity could uphold it. The parties supposed the tract might contain no-more than two hundred acres, whereas it is shown to have contained five hundred and eighty acres. The vendee purchased at a given price per acre. If he had wanted to hold this land equity would require him to have tendered the money at the price paid, or at least a fair value, for the remainder of the land.
*417Equity will not interfere to correct slight and immaterial mistakes in the quantity of land sold, where the parties, both vendor and vendee, are ignorant of the true quantity contained in the tract.
Some notice may be taken of the fact that the vendor in this case was the administrator of an estate, which courts of equity are peculiarly bound to protect from mistakes and frauds.
But had-all the parties been acting in this case sui juris, equity would correct so ruinous a mistake, as where the vendee claims almost three times as much land as he actually purchased. (Smith v. Fry, 24 Texas, 349; O’Connel v. Duke, 29 Texas, 309; Story’s Equity, Secs., 144a, 149.)
The judgment in this case is affirmed.
Affirmed.